Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Leuschner on 11/2/21.

The application has been amended as follows: 


On The Claims:
Please amend claim 1 and claim 14 as follows:

1. (Currently Amended) A method performed by an intermediary device (ID) connected to power sourcing equipment (PSE) over a data connection, the method comprising:
determining an amount of power allocated to the ID by the PSE over the data connection; 

comparing the amount of power requested by the PD to the amount of power allocated by the PSE, and determining that the amount of power requested by the PD is less than the amount of power allocated by the PSE;  
consuming a particular amount of power supplied by the PSE over the data connection, the particular amount of power comprising both the amount of power consumed by the ID to operate the ID and the amount of power consumed to power the PD;
wherein the ID is configured to operate selectively in a first mode of operation or a second mode of operation based on the power allocated by the PSE, wherein in the first mode of operation the ID consumes more power to operate the ID than in the second mode of operation, and wherein the method further comprises:
computing a value representing the amount by which the power allocated by the PSE is above the power requested by the PD;
determining that the value is above a threshold, and in response operating in the first mode of operation. 

14. (Currently Amended) An intermediary device (ID) configured to be connected between power sourcing equipment (PSE) and a powered device (PD), the ID comprising:
a PSE interface to interface with the PSE over a first data connection;
a PD interface to interface with the PD over a second data connection;

determine an amount of power allocated to the ID by the PSE over the first data connection; 
determine the amount of power requested by the PD over the second data connection;
compare the amount of power requested by the PD to the amount of power allocated by the PSE; and 
upon determining that the amount of power requested by the PD is less than the amount of power allocated by the PSE, cause the ID to consume a particular amount of power supplied by the PSE over the first data connection, wherein the particular amount of power comprises both the amount of power consumed by the ID to operate the ID and the amount of power consumed to power the PD;
wherein the ID is configured to operate selectively in a first mode of operation or a second mode of operation based on the power allocated by the PSE, wherein in the first mode of operation the ID consumes more power to operate the ID than in the second mode of operation, and wherein the processor is further to:
compute a value representing the amount by which the power allocated by the PSE is above the power requested by the PD;
determine that the value is above a threshold, and in response instruct the ID to operate in the first mode of operation. 

The following is an examiner’s statement of reasons for allowance: 
PTO-892 cites Lin  that teaches Powering PD based on available current from PSE through ID (Fig 2D and Fig 3A) and Penning that teaches  VoIP phone 400 connected . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished 





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186